Case:12-13815-TBM Doc#:661 Filed:03/04/19             Entered:03/04/19 15:49:21 Page1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                     )
                                            )
 UNITED WESTERN BANCORP, INC.,              )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                            )       Chapter 7
                                            )
                              Debtor.       )
 ____________________________________________________________________________
                APPLICATION TO EMPLOY HOGAN LOVELLS US LLP
                       AS ATTORNEYS FOR THE TRUSTEE

        Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of United Western
 Bancorp, Inc. (the “Trustee”) by and through his counsel, hereby applies to this Court for
 authorization to employ the law firm of Hogan Lovells US LLP (“HL”) as attorneys for the
 Trustee, and states as follows:

        1.      On March 2, 2012, United Western Bancorp, Inc. (“the Debtor”) filed its
 voluntary petition for relief in bankruptcy under Chapter 11. From March 2, 2012 to April 15,
 2013, the Debtor operated as a debtor-in-possession. On April 15, 2013, the Bankruptcy Court
 entered an Order converting the Debtor’s bankruptcy case to a case under Chapter 7 of the
 Bankruptcy Code.

       2.      Simon E. Rodriguez is the duly appointed Chapter 7 trustee of the Debtor’s
 bankruptcy estate.

         3.     There is a dispute between the estate and the Federal Deposit Insurance
 Corporation (“FDIC”), as Receiver for United Western Bank (the “Bank”) regarding the
 ownership of a $4,081,334.67 tax refund paid by the U.S. Internal Revenue Service (“IRS”) to
 the Debtor (the “Tax Refund” or “Refund”), which is currently on deposit in the Registry of the
 Court, pending resolution of the dispute. The Bank is a subsidiary of the Debtor, which files
 consolidated tax returns on behalf of a consolidated group, including the Bank. The handling of
 the refund is governed by an agreement the Debtor, the Bank and the rest of the members of the
 consolidated group entered into, the Tax Allocation Agreement (“TAA”) dated January 1, 2008.
 The Trustee’s position is the TAA establishes a debtor-creditor relationship between Debtor and
 the Bank with respect to any tax refunds. The FDIC’s position is that it owns the Tax Refund.

        4.      The Trustee commenced an Adversary Proceeding concerning the FDIC’s claim
 and the Tax Refund, Rodriguez v. FDIC (In Re United Western Bancorp, Inc.), Adv. Proc. No.
 14-01191 TBM on April 16, 2014. This Court entered summary judgment in favor of the
 Trustee and against the FDIC on September 16, 2016. The FDIC appealed this judgment to the
 U.S. District Court for the District of Colorado (the “District Court”). On July 10, 2017 the
                                                1
Case:12-13815-TBM Doc#:661 Filed:03/04/19                           Entered:03/04/19 15:49:21 Page2 of 5




 District Court reversed the judgment of the Bankruptcy Court. The Trustee appealed this order
 to the U.S. Court of Appeals for the Tenth Circuit (the “Tenth Circuit”). On June 19, 2018 the
 Tenth Circuit affirmed the District Court. On January 29, 2019, the Tenth Circuit granted in part
 and denied in part the Trustee’s Petition for Rehearing and issued a revised opinion.

         5.      The Trustee desires to employ HL to investigate grounds for and the advisability
 of filing a Petition for Certiorari to the U.S. Supreme Court (“Petition”) and, if advisable, file a
 Petition and if granted prosecute an appeal to the Supreme Court. The Trustee anticipates that
 Neal Katyal and Mitchell Reich of HL will supervise or provide most of these services.

        6.      At present, due to a pending and unresolved administrative claim, the estate has
 no assets with which to fund a Petition and appeal to the Supreme Court. HL has agreed to
 provide their services on a contingent fee basis. HL requests that this Court specifically approve
 of the Trustee’s execution of a Contingent Fee Agreement between HL and the estate,
 authorizing HL to be compensated on a contingency fee basis. A copy of the agreement is
 attached hereto as Exhibit A.

        7.     The contingent fee agreement provides that HL will receive thirty five percent
 (35%) of any monies recovered by the estate.

         8.      The Trustee believes that approval of this application under 11 U.S.C. § 327(a) is
 in the best interest of the estate.

         9.      To the best of the Trustee’s knowledge, the firm and its employees have no
 connection or conflict of interest with the bankruptcy estate, the Debtor, creditors, any other
 party in interest, their respective attorneys and accountants, the United States Trustee's office, or
 any person employed in the office of the United States Trustee. Although it does not constitute a
 conflict of interest, in the interest of full disclosure, the Trustee discloses that HL represents
 defendant Lloyds Banking Group (“LBG”) in a lawsuit in which the FDIC, as Receiver for
 United Western Bank, among other FDIC bank receiverships, is a plaintiff, Federal Deposit
 Insurance Corporation as Receiver for Amcore Bank, N.A. v. Bank of America Corporation,
 Case No. 1:14-cv-01757-NRB, MDL No. 2262 (S.D.N.Y.). FDIC as Receiver for United
 Western Bank is adverse to LBG in this lawsuit.

        10.    HL are disinterested persons qualified to be employed under § 327(a) and
 F.R.B.P. 2014(a). See Affidavit of Neal Katyal, attached hereto as Exhibit B. 1

        11.    HL is aware of the provisions of 11 U.S.C. § 328(a) and has agreed,
 notwithstanding the terms and conditions of employment set forth herein, that the Court may
 allow compensation different from the compensation provided for herein if such terms and

 1. Please note that the Schedule A referenced in the Katyal Affidavit is the Schedule A attached to the Affidavit.

                                                           2
Case:12-13815-TBM Doc#:661 Filed:03/04/19              Entered:03/04/19 15:49:21 Page3 of 5




 conditions prove to have been improvident in light of developments not anticipated at the time of
 the fixing of such terms and conditions.

        12.    HL requests its employment be approved effective as of March 4, 2019.

        13.     HL will seek approval of its compensation and reimbursement of expenses by
 separate application in accordance with the Bankruptcy Code and Rules.

        WHEREFORE, the Trustee respectfully requests the Court to enter its Order authorizing
 him to enter into a contingent fee agreement under 11 U.S.C. § 327(a) with Hogan Lovells USA
 LLP to represent the estate as counsel in connection with certain potential litigation described
 above on a contingent fee basis effective as of March 4, 2019, with such compensation for legal
 services to be paid as an administrative expense in such amounts as this Court may hereafter
 determine and allow.

        DATED: March 4, 2019.
                                             Respectfully submitted,

                                             IRELAND STAPLETON PRYOR & PASCOE, PC



                                              /s/ Mark E. Haynes
                                             Mark E. Haynes, #12312
                                             717 17th Street, Suite 2800
                                             Denver, Colorado 80202
                                             Telephone: (303) 623-2700
                                             Facsimile: (303) 623-2062
                                             Email: mhaynes@irelandstapleton.com

                                             Attorneys for Simon E. Rodriguez, Chapter 7
                                             Trustee




                                                3
Case:12-13815-TBM Doc#:661 Filed:03/04/19             Entered:03/04/19 15:49:21 Page4 of 5




                                   CERTIFICATE OF MAILING

         I hereby certify that on March 4, 2019, a true copy of the foregoing was served by
 depositing same in the United States mail, postage prepaid and properly addressed to:

 U.S. Trustee’s Office                           Ethan Birnberg, Esq.
 1961 Stout Street, Suite 12-200                 600 17th St., Suite 1800 South
 Denver, CO 80294                                Denver, CO 80202
 Attn: Alan K. Motes, Esq.

 Theodore Brin, Esq.                             Angela D. Dodd, Esq.
 1601 Blake St., Suite 305                       U.S. Securities & Exchange Commission
 Denver, CO 80202                                175 W. Jackson Blvd., Suite 900
                                                 Chicago, IL 60604

 Maria J. Flora, Esq.                            Caroline C. Fuller, Esq.
 1763 Franklin St.                               1801 California St., Suite 2600
 Denver, CO 80218                                Denver, CO 80202

 Jessica Kumar, Esq.                             Mark A. Larson, Esq.
 155 N. Wacker Dr., Suite 3200                   1600 Stout Street, Suite 1100
 Chicago, IL 60606                               Denver, CO 80202

 Mark A. Larson, Esq.                            Joel Laufer, Esq.
 Larson Law Firm, LLC.                           5290 DTC Pkwy, Suite 150
 950 Spruce St., Ste. 1C                         Englewood, CO 80111
 Louisville, CO 80027


 Jeffrey M. Lippa, Esq.                          Robert A. McDermott, Esq.
 1200 17th St., Suite 2400                       201 W. Colfax Ave., Dep’t. 1207
 Denver, CO 80202                                Denver, CO 80202

 Brendon C. Reese, Esq.                          Jared S. Roach, Esq.
 1300 Broadway, 8th Floor                        Reed Smith, LLP
 Denver, CO 80203                                225 Fifth Avenue
                                                 Pittsburgh, PA 15222

 Matthew D. Skeen, Esq.                          Paul G. Urtz, Esq.
 P.O. Box 218                                    1660 Lincoln St., Suite 2850
 Georgetown, CO 80444                            Denver, CO 80264


                                             4
Case:12-13815-TBM Doc#:661 Filed:03/04/19     Entered:03/04/19 15:49:21 Page5 of 5




 John F. Young, Esq.
 1700 Lincoln St., Suite 4550
 Denver, CO 80203




                                             /s/ Mark E. Haynes
                                            Mark E. Haynes




                                     5
